Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the RCE filed on 10/31/2019. 
Claim 1-10 and 12-20 are pending for examination.
Continued Examination under 3 7 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/31/2019 has been entered.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer 
Claims 1-10 and 12-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 14/730,865. with more limitations.  Since the difference of the claimed subject matters in scope is deminims and unrelated to the overall aesthetic appearance of the claims being compared. In addition, it is obvious for an ordinary skilled person in the art at the time the invention was made to add limitations from the claims for the purpose to automatically generating a content item for his/hers invention. 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-10 and 12-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 8, and 15 recited the newly added limitations “updating the first space allocation …by removing the second element from the set of elements based on a comparison of a first index for the first element and a second index for the second element indicating that a first element priority of the first element exceeds a second element priority of the second element”, which are not supported by the original specification. Applicant is required for clarification. For the next response, Applicant is required to provide a mapping correspondent as where each limitation is supported by the original specification. 
Claims 2-10, 12-13, and 15-19 are rejected for incorporating the error of their respective base claims by dependency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Marantz (US 2013/0086031), in view of Bonner et al., (US 2015/0100606), hereinafter “Bonner”, and further in view of Milton (US 2002/0078096).
As per claim 1, Marantz discloses a system for automatically generating a content item comprising:
one or more processors (par. [0016], processors); and

- receiving, from a client device, a request for a content item (par. [0026], [0035], [0037], and [0040], selecting a template having content item includes a number of images (a content item set of elements), content type of the content item and a layout framework, searchable data store that determines contextual data from the search query and determining one or more features of each of the content items);
- receiving a content item template having a set of elements for creating a content item and content item data for the set of elements, wherein each element of the set of elements of the content item template comprises an index indicative of element priority and an anchor (par. [0026], [0035], [0037], and [0040], selecting a template having content item includes a number of images (a content item set of elements), content type of the content item and a layout framework, searchable data store that determines contextual data from the search query and determining one or more features of each of the content items), create the publication, the page layout engine "populates" the template with the content items referenced by the work order, wherein the template include information regarding each of the regions (analogous anchor), pars. [0043] and [0046], wherein priority is added to the content items as an attribute or as a tagged item or as, an extensible mark-up language file (XML) according to a specific data type description (DTD) (analogous to index)); 
- generating a placeholder for each element of the set of elements of the content item template (par. [0026], [0036], and [0037], template includes a generic structure to for different content items, each content item has a set of elements, the layout structure of how the content  is available on the search engine results page after the initial assignment of the content items);
- selecting a space allocation for each element of the set of elements based, at least in part, on the generated placeholders for each element of the set of elements by iteratively (par. [0026], [0038], [0041], and [0043]-[0044], accommodate content items of varying sizes by dynamically determining an optimal size for each of the templates to select and assign the content items to the smallest-size template available for that particular content type, wherein the content items are sequentially assigned based on a ranking of the content item such that a number of content items on the search engine results page is maximize, and wherein each template has a set of elements);
      -  incrementing a value of a dimension a first space allocation of a first element of the set of elements (pars. [0036], [0039]-[0041], and [0046]-[0048], set of content items is initially assigned to flexibly-sized templates such that the number of content items on the search engine results, and determine whether the amount of information associated with a content item meets the predetermined minimum rendering threshold of a template page is maximized, assigning component assigns a content item to the layout framework, [0039], discusses the minimum rendering threshold of information for a content item, assigning component templates are generic in nature for a variety of content items, Examiner interprets as the initial space allocation); and

Marantz determines features associated with content item and the optimal size of template, and presents the content item (see fig.4, items 414, 418, and 422, pars. [0055] and [0061]). Marantz discloses, par. [0046], [0058], [0059] and [0061]-[0062], determines whether the content item meets the predetermined minimum rendering threshold for the template, if the content item fails to meet the minimum rendering threshold, the content item is marked as invalid and discarded, and the available space remaining after the content item has been discarded is filled with the next highest-ranked content item; in order to fit some of the content items into the small-sized templates, information is truncated, wherein the “truncated" is interpreted as being a conflict; and par. [0059], determines whether the content item fails to meet the predetermined minimum rendering threshold and is replaced with a suitable content item, the determinations outlined above are carried out for the new content item (update), the optimal size of a template is a size that maximizes the amount of content item information, avoids truncation of the content item, and makes use of any available white space on the search engine results page).
However, Marantz does not explicitly disclose the limitations “identifying that a portion of the first space allocation..; and updating the first space allocation of the first element of .. of the set of elements”.
On the other hand, Bonner discloses identifying that a portion of the first space allocation of the first element of the set of elements overlaps a portion of a second space allocation of a second each element of the set of elements based on incrementing the value of the , initiating the reservation of a second space on the same page for future updating of the inserted row by expanding portion of the first space reserved within reserved space of the second space which is expanded to cover 20% reserved space of the second space); and 
- updating the first space allocation of the first element of the set of elements responsive to identifying that the portion of the first space allocation of the first element of the set of elements overlaps the portion of the second space allocation of the second element of the set of elements, by removing the second element from the set of elements based on a comparison of a first index for the first element and a second index for the second element indicating that a first element priority of the first element exceeds a second element priority of the second element (par. [0024], and [0034]-[0036], updating the allocated free space based on a predetermined value prior to allocating free space dynamically responsive to collected the portion of the reserved space of the first space that is expanded to 20% of the second reserved space, and par. [0027]-[0029], each time an INSERT statement is executed to create a row and increments a counter of RTS 724 each time a DELETE statement is executed to delete a row and saves the counts; and par. [0048], it may have been determined that a content item fails to meet the predetermined minimum rendering threshold of a template. As such, the content item is discarded and a lower-ranked content item is moved into its place).
Therefore, it would have been obvious to one having ordinary skill in the art at the invention was made to modify the system of Marantz identify that a portion of the first space allocation of the first element of the set of elements overlaps a portion of a second space 
Neither Marantz nor Bonner generates the content item using the content item data for the set of elements and the updated first space allocation of the first element of the set of elements
Meanwhile, Milton discloses generating the content item using the content item data for the set of elements and the updated first space allocation of the first element of the set of elements (par. [0029]-[0033], creating a content item based on the predefined space allocation by the page layout that the content of the pruning copy is not compromised);
Therefore, it would have been obvious to one having ordinary skill in the art at the invention was made to modify the combined system of cited references to generate a content item using the content item data for the set of elements and the updated first space allocation of the first element of the set of elements as disclosed by Milton in order to automatically facilitate a measurement of the remaining content of the pruning copy relative to the original article.As per claim 2, the combination of Marantz, Bonner and Milton discloses the invention as claimed. In addition, Marantz discloses the anchor comprises an anchor reference, a type, and a distance (par. [0037], and [0039], templates with different layout frameworks corresponding to different content types may have different predetermined minimum rendering thresholds).As per claim 3, the combination of Marantz, Bonner and Milton discloses the invention as claimed. In addition, Marantz discloses the anchor reference is a second element of the set of elements of the content item template or the content item (par. [0030]-[0033]. a first content item is deemed more relevant than a second content item). As per claim 4, the combination of Marantz, Bonner and Milton discloses the invention as claimed. In addition, Marantz discloses: the type is a direction relative to the content item (par. [0032], content type is a preferred layout of the content item-a layout designed to convey a high amount of information about the content item, wherein content types include a single image, a row of images, a block of images, a single image of a map, a title with a list, a list, and the like).As per claim 5, the combination of Marantz, Bonner and Milton discloses the invention as claimed. In addition, Milton discloses: the distance is a predetermined value or a relative value relative to the content item (par. [0030], measure the relative frequency of use of important terms relative to the total number of words in the article, if the frequency of use of any term or select terms in the pruning copy dips below a predetermined threshold, then the content of the pruning copy is deemed compromised).As per claim 6, the combination of Marantz, Bonner and Milton discloses the invention as claimed. In addition, Marantz discloses the anchor further comprises a flexibility indicator (par. [0003], set of content items is initially assigned to flexibly-sized templates such that the number of content items on the search engine results page is maximized). As per claim 7, the combination of Marantz, Bonner and Milton discloses the invention as claimed. In addition, Milton discloses an element of the set of elements of the content item template further comprises a requirement indicator (par. [0003], If such a story is cut to fit within  information in the article is retained).

As per claim 8, the combination of Marantz, Bonner and Milton discloses the invention as claimed. In addition, Marantz discloses generating the placeholder for each element of the set of elements comprises sorting the set of elements based on the index of each element of the set of elements (par. [0033], a set of content items received by the receiving component is ranked in order of relevance).

As per claim 9, the combination of Marantz, Bonner and Milton discloses the invention as claimed. In addition, Marantz discloses generating the placeholder for each element of the set of elements comprises determining a left value, a top value, a right value, and a bottom value for the each element of the set of elements based, at least in part, on the anchor associated with the each element (pars. [0041], [0057], [0063]-[0064, the content items are assigned to templates such that the highest-ranked content item is located near the left-hand side of the search engine results page and the lowest-ranked content item is located near the right-hand side of the page in a horizontal row).

As per claim 10, the combination of Marantz, Bonner and Milton discloses the invention as claimed. In addition, Marantz discloses determining a space allocation for each element of the set of elements comprises: determining an initial space allocation for an element of the set of elements based on a generated placeholder for the element, determining a minimum space allocation for the element of the set of elements based on the initial space allocation, and  initially assigned to flexibly-sized templates such that the number of content items on the search engine results, and determine whether the amount of information associated with a content item meets the predetermined minimum rendering threshold of a template page is maximized, assigning component assigns a content item to the layout framework, [0039], discusses the minimum rendering threshold of information for a content item, assigning component templates are generic in nature for a variety of content items, Examiner interprets as the initial space allocation).As per claim 12, the combination of Marantz, Bonner and Milton discloses the invention as claimed. In addition, Marantz discloses determining if a conflict exists comprises determining if an element of the set of elements exceeds a dimension of the content item based on the determined space allocation of the element (par. [0021], attempts to reduce the size of the original article to fit the space allocation while at the same time retaining the substance of the original article above a predetermined threshold) 

As per claim 13, the combination of Marantz, Bonner and Milton discloses the invention as claimed. In addition, Marantz discloses: the one or more storage devices stores instructions that, when executed by the one or more processors, cause the one or more processors to perform operations further comprising: 
- removing an element from the set of elements based on the conflict to create a second set of elements (par. [0048], it may have been determined that a content item fails to meet the 
- determining a second space allocation for each element of the second set of elements based, at least in part, on the generated second placeholders for each element of the second set of elements (pars. [0026], [0038]; [0041]; and [0043]-[0044], accommodate content items of varying sizes by dynamically determining an optimal size for each of the templates to select and assign the content items to the smallest-size template available for that particular content type, wherein the content items are sequentially assigned based on a ranking of the content item such that a number of content items on the search engine results page is maximize, and wherein each template has a set of elements); and 
- determining if a conflict exists based on the determined second space allocations for each element of the second set of elements (pars. [0046], [0058], [0059] and [0061]-[0062], determining whether the content item meets the predetermined minimum rendering threshold for the template, if the content item fails to meet the minimum rendering threshold, the content item is marked as invalid and discarded, and the available space remaining after the content item has been discarded is filled with the next highest-ranked content item; in order to fit some of the content items into the small-sized templates, information is truncated, wherein the “truncated" is interpreted as being a conflict);
generates a second placeholder for each element of the second set of elements of the content item template (pars. [0026], [0036], and [0037], template includes a generic structure to for different content items, each content item has a set of elements, the layout structure of how the content item will be organized in the template, wherein each template has a set of elements).

As per claim 14, Marantz discloses a method for automatically generating a content item comprising: 
- receiving, at one or more data processors, a content item template having a set of elements for creating a content item (par. [0016], [0026], [0035]-[0037], and [0040], selecting a template by one or more processor having content item includes a number of images (a content item set of elements), content type of the content item and a layout framework, searchable data store that determines contextual data from the search query and determining one or more features of each of the content items);
- generating, using the one or more data processors, a placeholder for each element of the set of elements of the content item template based, at least in part, on the first dimensional value and the second dimensional value (par. [0026], [0036], and [0037], template includes a generic structure to for different content items, each content item has a set of elements, the layout structure of how the content item will be organized in the template, wherein each template has a set of elements), wherein the placeholder for each element of the set of elements indicates a space allocation in the template for the respective element of the set of elements (pars. [0058]-[0060], a determination is made to identify what other sizes of the template are available, the pixel dimensions of the available sizes, and how much pixel space is available on the search engine results page after the initial assignment of the content items), each element comprising an index indicative of element priority (par. [0026], [0035], [0037], and [0040], selecting a template having content item includes a number of images (a content item set of elements), content type of the content item and a layout framework, searchable data store that determines contextual data from the search query and determining one or more features of each of the content items, create the publication, the page layout engine "populates" the template with the content items  include information regarding each of the regions (analogous anchor), pars. [0043] and [0046], wherein priority is added to the content items as an attribute or as a tagged item or as, an extensible mark-up language file (XML) according to a specific data type description (DTD) (analogous to index);
- selecting, using the one or more data processors, a space allocation for each element of the set of elements based, at least in part, on the generated placeholders for each element of the set of elements by iteratively (pars. [0026], [0038]; [0041]; and [0043]-[0044], accommodate content items of varying sizes by dynamically determining an optimal size for each of the templates to select and assign the content items to the smallest-size template available for that particular content type, wherein the content items are sequentially assigned based on a ranking of the content item such that a number of content items on the search engine results page is maximize, and wherein each template has a set of elements), and
- incrementing a value of a dimension of a first space allocation of a first element of the set of elements (pars. [0036], [0039]-[0041], and [0046]-[0048], set of content items is initially assigned to flexibly-sized templates such that the number of content items on the search engine results, and determine whether the amount of information associated with a content item meets the predetermined minimum rendering threshold of a template page is maximized, assigning component assigns a content item to the layout framework, [0039], discusses the minimum rendering threshold of information for a content item, assigning component templates are generic in nature for a variety of content items, Examiner interprets as the initial space allocation);
 - identifying that a portion of the first space allocation of  the first element of the set of elements overlaps a portion of a second space allocation of a second each element of the set of 
Marantz determines features associated with content item and the optimal size of template, and presents the content item (see fig.4, items 414, 418, and 422, pars. [0055] and [0061]). Marantz discloses, par. [0046], [0058], [0059] and [0061]-[0062], determines whether the content item meets the predetermined minimum rendering threshold for the template, if the content item fails to meet the minimum rendering threshold, the content item is marked as invalid and discarded, and the available space remaining after the content item has been discarded is filled with the next highest-ranked content item; in order to fit some of the content items into the small-sized templates, information is truncated, wherein the “truncated" is interpreted as being a conflict; and par. [0059], determines whether the content item fails to meet the predetermined minimum rendering threshold and is replaced with a suitable content item, the determinations outlined above are carried out for the new content item (update), the optimal size of a template is a size that maximizes the amount of content item information, avoids truncation of the content item, and makes use of any available white space on the search engine results page).
Marantz does not explicitly disclose “identifying that a portion of the first space allocation of the first element of the set of elements overlaps a portion of a second space allocation of a second each element of the set of elements based on incrementing the value of the dimension of the first space allocation of the first element of the set of elements”.
On the other hand, Bonner discloses identifying that a portion of the first pace allocation of the first element of the set of elements overlaps a portion of a second space allocation of a second each element of the set of elements based on incrementing the value of the dimension of the first space allocation of the first element of the set of elements (pars. [0024], and [0036], initiating insertion of a database row in a first space reserved on a page of memory for inserting rows and a count of the number of inserted rows is incremented, initiating the reservation of a second space on the same page for future updating of the inserted row by expanding portion of the first space reserved within reserved space of the second space which is expanded to cover 20% reserved space of the second space); and 
- updating, using the one or more data processors, the first space allocation of the first element of the set of elements responsive to identifying that the portion of the first space allocation of the first element of the set of elements overlaps the portion of the second space allocation of the second element of the set of elements, by removing the second element from the set of elements based on a comparison of a first index for the first element and a second index for the second element indicating that a first element priority of the first element exceeds a second element priority of the second element (par. [0024], and [0034]-[0036], updating the allocated free space based on a predetermined value prior to allocating free space dynamically responsive to collected the portion of the reserved space of the first space that is expanded to 20% of the second reserved space, and par. [0027]-[0029], each time an INSERT statement is executed to DELETE statement is executed to delete a row and saves the counts; and par. [0048], it may have been determined that a content item fails to meet the predetermined minimum rendering threshold of a template. As such, the content item is discarded and a lower-ranked content item is moved into its place).
Therefore, it would have been obvious to one having ordinary skill in the art at the invention was made to modify the system of Marantz identify that a portion of the first space allocation of the first element of the set of elements overlaps a portion of a second space and update that identified portion, as disclosed by Bonner in order to automatically reduce the overhead, thereby improving performance of the system and reducing searches for free space.
In addition, Bonner determines, using the one or more data processors, a score for the generated content item based, at least in part, on the updated first space allocation of the first element of the set of elements (par. [0031] and [0036], automatically computes the average amount (score) of space added for previously executed UPDATE operations for already existing rows, e.g., rows 40, 42 and 46, of the same table 10 since the time of the last REORG operation, wherein the required row schema free space allocation, database manager automatically adds to reserved space in the computed average amount).
Neither Marantz nor Bonner discloses using the one or more processors, a content item using the updated space allocation for the at least one element of the set of elements and content item data of a landing page resource associated with the landing page URL.
Meanwhile, Milton discloses: using the one or more processors, a content item using the updated space allocation for the at least one element of the set of elements and content item data of a landing page resource associated with the landing page URL (par. [0029]-[0033], creating a content item based on the predefined space allocation by the page layout that the  layout engine). Also landing page is old and well known in the art, as evidence to Belwadi (US 2013/0132209), pars. [0026]-[0027], discloses a proposed advertising structure,  and par. [0031], enter the URL of desired landing page and contain content form the landing page. Examiner interprets as one or more images).
Therefore, it would have been obvious to one having ordinary skill in the art at the invention was made to modify the combined system of Marantz and Bonner to using a content item using the updated space allocation for the at least one element of the set of elements and content item data of a landing page resource associated with the landing page URL as disclosed by Milton in order to automatically facilitate a measurement of the remaining content of the pruning copy relative to the original article.	
As per claim 15, the combination of Marantz, Bonner and Milton discloses the invention as claimed. In addition, Marantz discloses each element of the set of elements of the content item template comprises an anchor (par. [0032], set of content items is received from a data store , the Content items include images, videos, maps, lists, tables, and the like, each of the content items has an associated content type, the content type is a preferred layout of the content item--a layout designed to convey a high amount of information about the content item).
As per claim 16, the combination of Marantz, Bonner and Milton discloses the invention as claimed. In addition, Bonner discloses each element of the set of elements of the content item template comprises an anchor, wherein the anchor comprises an anchor reference, a type, and a distance (par. [0037], reference to flowchart illustrations and/or block diagrams).

As per claim 17, the combination of Marantz, Bonner and Milton discloses the invention as claimed. In addition, Marantz discloses detecting the conflict based on an overflow conflict, an insufficient margin conflict, or a text truncation conflict (par. [0046], [0058], [0059] and [0061]-[0062], determining whether the content item meets the predetermined minimum rendering threshold for the template, if the content item fails to meet the minimum rendering threshold, the content item is marked as invalid and discarded, and the available space remaining after the content item has been discarded is filled with the next highest-ranked content item; in order to fit some of the content items into the small-sized templates, information is truncated, wherein the “truncated" is interpreted as being a conflict).
As per claim 18, the combination of Marantz, Bonner and Milton discloses the invention as claimed. In addition, Milton discloses the score is a first score and the generated content item is a first generated content item, the method further comprising: 
- determining, using one or more data processors, a second score for a second generated content item based, at least in part, on second determined space allocations for each element of a second set of elements (par. [0029], second score is retrieved indicative of second rating scores assigned to content items or seeds created by the user);

- selecting, using one or more data processors, the first generated content item or the second generated content item based, at least in part, on the compared first score and second score (par. [0014] and [0016], first score is a sum of all rating scores directly assigned to the user, and the second score is a sum of all rating scores assigned to the content items created by the user).As per claim 19, the combination of Marantz, Bonner and Milton discloses the invention as claimed. In addition, Milton discloses determining a space allocation for each element of the set of elements comprises: 
- determining, using one or more data processors, an initial space allocation for an element of the set of elements based on a generated placeholder for the element (par. [0005], and [0021]-[0025], processor circuit having a processor and a memory with article pruning logic stored on the memory and executable by the processor. The article pruning logic comprises logic to automatically reduce the length of an original article to fit within a predefined space allocation of a publication), 
- determining, using one or more data processors, a minimum space allocation for the element of the set of elements based on the initial space allocation (par. [0005], and [0021]-[0025], provides for a system and a method for pruning an article to fit in an allocated space);

As per claim 20, claim 20 is a computer readable storage device storing instructions that, when executed by one or more processors, cause the one or more processors to perform the method of claims 14-19 above. Therefore, they are rejected under the same rationale. In addition, Marantz disclosesAtty. Dkt. No. 098981-2616 outputting data to display the generated content item responsive to a content item request from a client device (pars. [0033], [0062]-[0063], receive a set of text-based algorithmic search results returned in response to the search query).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOAN T NGUYEN whose telephone number is (571)-270-3103.  The examiner can normally be reached on Monday and Thursday, from 9:00 am - 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4103. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-

/LOAN T NGUYEN/Examiner, Art Unit 2165